—Application to this Court pursuant to CPLR article 78 seeking a writ of mandamus against respondents unanimously denied, without costs, the petition dismissed and petitioner is enjoined from filing any further motions, proceedings or lawsuits against the respondents without prior leave of the Court; petitioner’s motion to strike respondents’ defense, impose sanctions and disqualify Carolyn Olson, Esq. as counsel for the respondents is denied and respondents’ cross-motion is denied as academic in view of the disposition on the application for the writ.
Petitioner has commenced numerous proceedings and actions against various jurists which, inter alia, collaterally *306attack orders containing rulings which are unfavorable to her. On this application petitioner is seeking essentially the same relief denied her previously with respect to these respondents (see, Jaffer v Dankberg, 186 AD2d 15). Consequently, this application is denied (see, Ryan v New York Tel. Co., 62 NY2d 494, 500; O’Brien v City of Syracuse, 54 NY2d 353, 357), and the respondent is restrained from pursuing any further litigation against these respondents without prior leave of the Court. Concur — Murphy, P. J., Carro, Ellerin and Ross, JJ.